The Court:
The only question which arises upon the record on this appeal is whether certain proceedings which, at the date of the note and mortgage sued on, were pending in the Land Department of the United States, had resulted in vesting in the defendant a title to a certain quarter-section of land, described in the complaint, superior to the plaintiff’s title thereto.
That the proceedings were terminated prior to the commencement of this action is not disputed. But the parties differ as to how they terminated. That they terminated in the issuance of a United States patent to the defendant for said land is conceded. But it is claimed by the plaintiff that at the time of the issuance of said patent the United States had no title to said land, by reason of the same having been previously listed and certified over by said United States to the State of California, from whom the plaintiff deraigns his title.
The findings of the Court below support that position, and it was held in Huff v. Doyle, 93 U. S. 558, that such listing and certification passed the title of the United States to the *105State, and that case was followed by this Court in Pratt v. Crane, 58 Cal. 533. It therefore follows that the judgment appealed from must be affirmed.
Judgment affirmed.